WILKINSON, Chief Judge,
concurring:
I concur in the opinion of the court. Under the AEDPA standard of review, and given the parameters of the Jackson and Strickland claims themselves, our role is a circumscribed one. Judge Widener has set forth the record evidence with admirable care, and I am satisfied that there is no basis in law or fact to overturn the judgment of the Maryland state system.
My own view is that petitioner very probably committed the heinous offense for which he stands convicted. But I cannot say with certainty that he did so.* However, it is for the Governor to determine the extent to which the lack of total certitude should inform the exercise of discretion under Md.Code Ann., Corr. Servs. § 7-601 and Md. Const, art. II, § 20. To confuse the rule of law here with the role of clemency would only do a disservice to both.

 In addition to the strong incriminating evidence, there are also the unexplained items noted by Judge Widener — namely, the unidentified fingerprints, baseball cap, fibers, and hairs. Further, the petitioner had no prior record.